Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-12, 14-18, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenberg et al. (US 20150306290).
Regarding claim 1, Rosenberg discloses a control device for a ventricular assist device, VAD, with settable speed levels (Fig. 5, section 0036, We have used a pressure signal in a VAD speed controller for avoiding left ventricular suction, both in vivo and in vitro), the control device comprising an input configured to receive at least one measuring signal related to a physiological condition of the circulatory system of a patient receiving heart assistance by the VAD, wherein the control device is configured to derive an actual value of at least one characteristic parameter of the heart from one or more of the at least one measuring signal and to provide a refined actual value of the 

With respect to claim 3, Rosenberg discloses the control device is configured to process a plurality of actual values within a moving time interval that includes a current actual value and further historical actual values (Section 0109, Absolute functional levels are not required to assess functional recovery, and therefore, errors in the single-beat method will be mitigated. By providing a real-time estimate of myocardial functional improvement, clinicians will be able to evaluate and optimize unloading strategies in order to enhance recovery and device weaning).
	Regarding claim 4, Rosenberg discloses the refined actual value is a moving average of a plurality of actual values or is based on a moving average of the at least one measuring signal (Section 0105, In addition to using EDV to adjust pump speed, we 
	Concerning claim 5, Rosenberg disclose the control device is configured to determine a breathing or ventilation frequency based on at least one of the at least one measuring signal and/or historical actual values and/or or a measuring signal of a ventilation pressure (Section 0104, It is expected that the initial EDV set point, and a EDV set point range, will be determined for a given patient based on echocardiographic assessment of LV volume and the frequency of aortic valve opening. Weaker hearts will tend to have lower EDV set points).
With respect to claim 6, Rosenberg disclose the control device is configured to process the at least one measuring signal or a sequence of actual values by applying a moving average filter having a size related to a periodicity of the physiologically caused fluctuations to be eliminated, or to process the at least one measuring signal or the sequence of actual values by applying a high-pass filter having a characterizing cut-off frequency related to the physiologically caused fluctuations to be eliminated (Section 0105, In addition to using EDV to adjust pump speed, we have developed a control 
	Regarding claim 7, Rosenberg disclose wherein the at least one measuring signal includes at least one pressure in the circulatory system of the patient (Section 0030, 0105, Such a control system may use data obtained through the conductance electrodes and/or pressure sensor to adjust pump speed to minimize the likelihood of ventricular collapse and to maximize pump flow in response to circulatory demand, In addition to using EDV to adjust pump speed, we have developed a control system to adjust speed based on either LV end-diastolic pressure (EDP) or peak-to-peak pressure (Pppk) to assess cardiac preload).
	Concerning claim 8, Rosenberg disclose the at least one characteristic parameter is at least one of a particular value of a vascular, or an intracardiac pressure at a predetermined event of the cardiac cycle or a pressure gradient between two intracardiac pressures at two particular events during one cardiac cycle (section 0105, In addition to using EDV to adjust pump speed, we have developed a control system to 
With respect to claim 9, Rosenberg disclose the at least one characteristic parameter is a filling gradient of the left ventricular pressure during the diastolic phase of a cardiac cycle between the opening of the mitral valve and closing of the mitral valve and wherein the control device is configured to produce the updated setting values so that the filling gradient becomes or is kept positive and close to zero (Fig. 7, Section 0105, Partial occlusion of the IVC reduced LV EDP and Pppk, and the control system responded by decreasing pump support. The system stabilized at a reduced pump speed and LV EDP and Pppk returned to baseline. The occlusion was then released causing an increase in LV EDP and Pppk, and the control system responded by increasing pump support. ). 
	Regarding claim 10, Rosenberg disclose calculate an actual heart rate based on the time interval between an occurrence and a consecutive recurrence of one of the at least one characteristic parameter or calculate an actual blood flow produced by the VAD (section 0107, current or flow measurements and the inverse calculation of ventricular pressure and volume that requires multiple assumptions. In addition, these techniques are not able to assess diastolic function. With the proposed cannula the pressure-volume relationship of the native ventricle will be measured directly, which will enable the use of Ees and EDPVR to assess ventricular function).
	Concerning claim 11, Rosenberg disclose control device is configured to update the setting value each time there is a predetermined difference between a refined actual value and a corresponding set-point value; update the setting value when a new refined 
With respect to claim 12, Rosenberg disclose the control device is configured to; display the refined actual value on a display or provide the refined actual value at an output (Section 0104, In the absence of suction events the control system will adjust pump speed to optimize pump flow and reduce LV pressure and volume loading. Unloading will be set by measuring the end diastolic volume (EDV) on a beat-to-beat basis and adjusting the pump speed accordingly as depicted in FIG. 7. An increase in EDV with activity, etc. will cause an appropriate increase in pump speed to provide more unloading and circulatory support. A decrease in EDV may occur during rest or sleep, and the pump will reduce speed accordingly to prevent suction)
Concerning claim 14, Rosenberg discloses obtaining a refined actual value of at least one characteristic parameter of the heart, receiving, at one or more processors, at least one measuring signal related to a physiological condition of the circulatory system of a patient receiving heart assistance by the VAD, deriving with the one or more processors, an actual value of at least one characteristic parameter of the heart from one or more of the at least one measuring signal processing, with the one or more processors, the actual value or the one or more of the at least one measuring signal to provide the refined actual value in which physiologically caused fluctuations are 
With respect to claim 15, Rosenberg disclose controlling the speed level of a ventricular assist device (VAD), with settable speed levels, the method comprising;
Receiving at a control device, at least one measuring signal related to a physiological condition of the circulatory system of a patient receiving heart assistance by the VAD (sections 0007, 0036, 0039, 0104, table 1, Mechanically unloading the ventricle reduces wall stress and myocardial oxygen consumption. We have used a pressure signal in a VAD speed controller for avoiding left ventricular suction, both in vivo and in vitro. A strain gage bonded to an area of the pump inlet port that is machined to between 0.001 and 0.005 in thick, for example, provides a signal that is proportional to pressure in the tubing lumen. Finite element modeling (FEA) was used to develop the sensor. Unloading will be set by measuring the end diastolic volume (EDV) on a beat-to-beat basis and adjusting the pump speed accordingly as depicted in FIG. 7. An increase in EDV with activity, etc. will cause an appropriate increase in pump speed to provide 
	Regarding claim 16, Rosenberg disclose wherein the physiologically caused fluctuations to be eliminated or to be reduced are correlated with at least one of pressure fluctuations in the thorax of the patient, pressure fluctuations caused by autonomous or assisted breathing of the patient, pressure fluctuations caused by an intra-aortic balloon pump in the aorta of the patient, pressure fluctuations caused by an external counter-pulsation therapy applied to the patient, pressure fluctuations caused by a change of the patient’s positioning, for example into the or pressure fluctuations caused by a change of the patient’s positioning into a Trendelenburg position (section 0036, 0039, table 1, We have used a pressure signal in a VAD speed controller for avoiding left ventricular suction, both in vivo and in vitro. A strain gage bonded to an area of the pump inlet port that is machined to between 0.001 and 0.005 in thick, for example, provides a signal that is proportional to pressure in the tubing lumen. Finite element modeling (FEA) was used to develop the sensor).
	Concerning claim 17, Rosenberg disclose wherein the physiologically caused fluctuations to be eliminated or to be reduced are correlated with at least one of pressure fluctuations in the thorax of the patient, pressure fluctuations caused by autonomous or assisted breathing of the patient, pressure fluctuations caused by an intra-aortic balloon pump in the aorta of the patient, pressure fluctuations caused by an external counter-pulsation therapy applied to the patient, pressure fluctuations caused by a change of the patient’s positioning, for example into the or pressure fluctuations caused by a change of the patient’s positioning into a Trendelenburg position (section 
With respect to claim 18, Rosenberg disclose at least one of the at least one measuring signal includes at least one of a left ventricular pressure, an aortic pressure, a central venomous pressure, a pulmonary artery pressure, or an ECG signal of the patient (section 0105, using EDV to adjust pump speed, we have developed a control system to adjust speed based on either LV end-diastolic pressure (EDP) or peak-to-peak pressure (Pppk) to assess cardiac preload, partial occlusion of the IVC reduced LV EDP and Pppk, and the control system responded by decreasing pump support. The system stabilized at a reduced pump speed and LV EDP and Pppk returned to baseline. The occlusion was then released causing an increase in LV EDP and Pppk, and the control system responded by increasing pump support).
Regarding claim 22, Rosenberg disclose the at least one characteristic parameter is a pressure gradient between two intracardiac pressures at two particular events during one cardiac cycle (section 0105, In addition to using EDV to adjust pump speed, we have developed a control system to adjust speed based on either LV end-diastolic pressure (EDP) or peak-to-peak pressure (Pppk) to assess cardiac preload).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nix et al. (US 20190209755) in view of by Rosenberg et al. (US 20150306290).
Concerning claim 20, Nix disclose the VAD is catheter-based, non-pulsatile rotational blood pump (Fig. 2, abstract, Section 0102-0103, the blood pump is based on a catheter catheter-based blood pump, by means of which the blood pump is temporarily introduced through the aorta and the aortic valve into the left ventricle of a heart. As shown in more detail in FIG. 2, the blood pump comprises in addition to the catheter a rotary pumping device fastened to the end of a catheter tube).
With respect to claim 21, Nix disclose a system comprising: the-a ventricular assist device (VAD) with settable speed levels, wherein the VAD comprises a rotor 58 and an electric motor 51 having a shaft, and wherein the shaft is coupled to the rotor and configured to drive the rotor (Sections 0093, 0104, rotating, parts, for example a rotor or impeller, of the VAD may comprise low masses by being made of a low weight material, such as plastic materials. Two signal lines and a power-supply line for suppling an electrical current to the motor section); 

receive at least one measuring signal related to a physiological condition of the circulatory system of a patient receiving heart assistance by the VAD, derive an actual value of at least one characteristic parameter of the heart from one or more of the at least one measuring signal, process the actual value or the one or more of the at least one measuring signal to derive a refined actual value in which physiologically caused fluctuations are eliminated or reduced. Rosenberg discloses a control device 100 configured to: receive at least one measuring signal related to a physiological condition of the circulatory system of a patient receiving heart assistance by the VAD, derive an actual value of at least one characteristic parameter of the heart from one or more of the at least one measuring signal, process the actual value or the one or more of the at least one measuring signal to derive a refined actual value in which physiologically caused fluctuations are eliminated or reduced (sections 0007, 0036, 0039, 0104, table 1, Mechanically unloading the ventricle reduces wall stress and myocardial oxygen consumption. We have used a pressure signal in a VAD speed controller for avoiding left ventricular suction, both in vivo and in vitro. A strain gage bonded to an area of the pump inlet port that is machined to between 0.001 and 0.005 in thick, for example, provides a signal that is proportional to pressure in the tubing lumen. Finite element modeling (FEA) was used to develop the sensor. Unloading will be set by measuring the end diastolic volume (EDV) on a beat-to-beat basis and adjusting the pump speed accordingly as depicted in FIG. 7. An increase in EDV with activity, etc. will cause an appropriate increase in pump speed to provide more unloading and circulatory support); and update a setting value for a speed level of the VAD based on the refined actual .
Allowable Subject Matter
Claim 19 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding independent claim 19, for a VAD with settable speed levels 
    PNG
    media_image1.png
    102
    643
    media_image1.png
    Greyscale
 has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 19.
Response to Arguments
Applicant's arguments filed 4/9/2021 have been fully considered but they are not persuasive. the control device comprising an input configured to receive at least one measuring signal related to a physiological condition of the circulatory system of a patient receiving heart assistance by the VAD, wherein the control device is configured to derive an actual value of at least one characteristic parameter of the heart from one or more of the at least one measuring signal and to provide a refined actual value of the at least one characteristic parameter in which effects of physiologically caused fluctuations are eliminated or reduced (sections 0007, 0036, 0039, 0104, table 1, Mechanically unloading the ventricle reduces wall stress and myocardial oxygen consumption. We have used a pressure signal in a VAD speed controller for avoiding left ventricular suction, both in vivo and in vitro. A strain gage bonded to an area of the pump inlet port that is machined to between 0.001 and 0.005 in thick, for example, provides a signal that is proportional to pressure in the tubing lumen. Finite element modeling (FEA) was used to develop the sensor. Unloading will be set by measuring the end diastolic volume (EDV) on a beat-to-beat basis and adjusting the pump speed .
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792